PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Spraying Systems Co.
Application No. 16/669,943
Filed: 31 Oct 2019
For: ELECTROSTATIC SPRAY DRYER SYSTEM

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.78(c) and 37 CFR 1.78(e), filed August 4, 2022, to accept an unintentionally delayed claim under 35 USC 119(e) and 35 USC 120 for the benefit of priority to the prior-filed provisional and nonprovisional applications set forth in the concurrently filed Application Data Sheet (ADS). 
 
The petition is DISMISSED. 
 
A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) and 37 CFR 1.78(e) is only applicable after the expiration of the period specified in 37 CFR 1.78(a)(4) and 37 CFR 1.78(d)(3).  In addition, the petition under 37 CFR 1.78(c) and 37 CFR 1.78(e) must be accompanied by:  

(1)	the reference required by 35 USC 120 and 35 USC 119(e) and 37 CFR 1.78(d)(2) and 37 CFR 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2)	the petition fee set forth in 37 CFR 1.17(m); and
(3)	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 37 CFR 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

The petition does not comply with item (1). The updated Application Data Sheet submitted herewith fails to set forth a proper reference. Review of the most recently filed updated Application Data Sheet is suggested. For tips on how to properly set forth the benefit claim, please see the following: https://www.uspto.gov/sites/default/files/documents/ads_hints_march2017.pdf

Any request for reconsideration of this decision must be accompanied by a proper updated Application Data Sheet in compliance with 37 CFR 1.76.

Review of the priority data of record for the earlier filed application is suggested. 

The petition fails to satisfy requirement (3) set forth above. Petitioner has not submitted an adequate statement of unintentional delay. The petition states that “the entire delay between the date the claim was due under 37 CFR 1.78(a)(4) and the date the claim was filed was unintentional.” However, in view of the nonprovisional applications referenced in the Domestic Benefit/National Stage section of the updated Application Data Sheet, to the extent petitioner seeks to make a claim of domestic priority to a nonprovisional application, petitioner is required to state that “the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and the date the claim was filed was unintentional.”

Any request for reconsideration must also be accompanied by the additional required statement of unintentional delay set forth at 37 CFR 1.78(e)(3).

Further correspondence with respect to this matter should be delivered through one of the following mediums: 
 
By mail: 
 
Mail Stop PETITIONS 
 	 
 
Commissioner for Patents 
Post Office Box 1450  	 	 
 	 
 
 
Alexandria, VA 22313-1450 
By hand: 
 
Customer Service Window 
 	 
 
Mail Stop Petitions 
 	 
 
Randolph Building 
 	 
 
40l Dulany Street 
 	 
 
 
Alexandria, VA 22314 
By fax: 
 
(571) 273-8300 
 	 
 
 
ATTN: Office of Petitions 
By internet: 
 
EFS-Web   


Any questions concerning this matter may be directed to the undersigned at (571) 272-3205.   
 
/ALESIA M. BROWN/ 
 
Alesia M. Brown 
Attorney Advisor 
Office of Petitions